Exhibit 10.2

FIRST Amendment

to

AMENDED AND RESTATED Loan and security agreement

This First Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of August 9, 2016, but effective as of January
20, 2016 (the “Effective Date”), by and between Silicon Valley Bank (“Bank”) and
Tracon Pharmaceuticals, Inc., a Delaware corporation (“Borrower”), whose address
is 8910 University Center Lane, Suite 700, San Diego, CA 92122.

Recitals

A.Bank and Borrower have entered into that certain Amended and Restated Loan and
Security Agreement dated as of May 13, 2015 (as the same may from time to time
be amended, modified, supplemented or restated, the “Loan Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to permit Borrower
to maintain additional Collateral outside of the United States, as more fully
set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendment to Loan Agreement.

2.1Section 7.2 (Changes in Business, Management, Ownership or Business
Locations).  The last sentence of Section 7.2 is amended in its entirety and
replaced with the following:

Notwithstanding anything to the contrary contained in this Section 7.2 and
without limiting anything contained in this Section 7.2, Borrower shall not be
permitted to maintain Collateral outside the United States other than (x)
Collateral (other than the Compound, as defined below) that is maintained
outside the United States at the locations specified on Schedule 7.2 not to
exceed Two Hundred and Fifty Thousand Dollars ($250,000) in the aggregate; and
(y)(i) compound TRC-105 (the “Compound”) outside the United States, at the
locations specified in Schedule 7.2 and at other foreign distributor locations
disclosed

 

 

--------------------------------------------------------------------------------

 

to Bank in writing, in an amount at each such location not to exceed the amount
necessary to conduct Borrower’s Phase 2 clinical trials with respect to the
Compound, or Phase 3 clinical trials outside of the United States with respect
to the Compound.

3.Limitation of Amendment.

3.1The amendment set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of,

 

 

--------------------------------------------------------------------------------

 

or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Borrower, except as
already has been obtained or made; and 

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7.Effectiveness.  This Amendment shall be deemed effective as of the Effective
Date upon (a) the due execution and delivery to Bank of this Amendment by each
party hereto, and (b) payment of Bank’s legal fees and expenses in connection
with the negotiation and preparation of this Amendment.

[Signature page follows.]

 

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

BORROWER

 

Silicon Valley Bank

 

 

By:  /s/ Igor DaCruz______________

Name: Igor DaCruz______________

Title:  Vice President_____________

 

Tracon Pharmaceuticals, Inc.

 

 

By:  /s/ Patricia L. Bitar__________

Name: Patricia L. Bitar___________

Title:  Chief Financial Officer______

 

 

 